--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
PROMISSORY NOTE




$25,000
Dated: November 5, 2010





1.             Principal.  For value received, Don Marcos Trading Co., a Florida
corporation (“Maker”), promises to pay to the order of Scott W. Bodenweber
(“Holder”), at the address of Holder known to Maker or at such other place as
Holder may from time to time designate in writing, the principal sum of $25,000
(the “Obligation”), which represents the principal amount to be advanced by
Holder to Maker.


2.             Interest.  Interest on the unpaid principal amount of the
Obligation outstanding from time to time shall accrue at the annualized rate of
1.0%.  Computations of interest shall be made on the basis of a 365 day year,
and the actual number of days elapsed.


3.             Payments.  Maker shall pay to Holder the Obligation in the
following manner:


(a)           One payment consisting of principal and interest on the Maturity
Date (as defined below).


(b)           “Maturity Date” shall mean October 9, 2011.


4.             Transaction.  This Note is the promissory note issued by Maker to
Holder to evidence a loan.


5.             Prepayment.  Maker shall be entitled to prepay this Note prior to
the Maturity Date without premium or penalty.


6.             Applications of Payments.  Payments received by Holder pursuant
to the terms hereof shall be applied in the following manner:  first, to the
payment of all expenses, charges, late payment fees, costs and fees incurred by
or payable to Holder and for which Maker is obligated pursuant to the terms of
this Note, second, to the payment of all interest accrued to the date of such
payment; and third, to the payment of principal.


7.             Events of Default.  The occurrence of any of the following events
shall constitute an Event of Default hereunder


(a)           Failure of Maker to pay the principal and interest upon the
Maturity Date;


(b)           Failure of Maker to pay any amount or perform any other obligation
under the Agreement;


(c)           Maker shall admit in writing its inability to, or be generally
unable to, pay its undisputed debts as such undisputed debts become due;
 
 
1

--------------------------------------------------------------------------------

 


(d)           Maker shall: (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee, examiner or
liquidator of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding-up, or composition or
readjustment of debts; (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against him in an
involuntary case under the United States Bankruptcy Code; or (vi)take any action
for the purpose of effecting any of the foregoing;


(e)           A proceeding or case shall be commenced, without the application
or consent of Maker, in any court of competent jurisdiction, seeking: (i) its
financial reorganization, liquidation or arrangement, or the composition or
readjustment of its debts; (ii) the appointment of a receiver, custodian,
trustee, examiner, liquidator or the like of Maker or of all or any substantial
part of its property; or (iii) similar relief in respect of Maker under any law
relating to bankruptcy, insolvency, reorganization or composition or adjustment
of debts, and such proceeding or case shall continue undismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect, for a period of 30 or more days; or an
order for relief against Maker shall be entered in an involuntary case under the
United States Bankruptcy Code; or


(f)           A final judgment or judgments issued by a court of competent
jurisdiction for the payment of money in excess of $25,000 in the aggregate
(exclusive of judgment amounts fully covered by insurance where the insurer has
admitted liability in respect of such judgment) or in excess of $50,000 in the
aggregate (regardless of insurance coverage) shall be rendered by a one or more
governmental persons having jurisdiction against Maker and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution of the relevant judgment shall not be procured, within 30 days from
the date of entry of such judgment and Maker shall not, within that 30-day
period, or such longer period during which execution of the same shall have been
stayed, appeal from and cause the execution of such judgment to be stayed during
such appeal.


8.             Remedies; Late Payment Penalty.  Upon the occurrence of an Event
of Default and without demand or notice, Holder may declare the principal amount
then outstanding of, and the accrued interest on, the Obligation of Maker to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by Maker and Maker may exercise all
rights and remedies available to it under the Agreement or any succeeding
agreement).
 
 
2

--------------------------------------------------------------------------------

 
 
 
9.             Waiver.  Maker hereby waives diligence, presentment, protest and
demand, notice of protest, dishonor and nonpayment of this Note and expressly
agrees that, without in any way affecting the liability of Maker hereunder,
Holder may extend any maturity date or the time for payment of any installment
due hereunder, accept security, release any party liable hereunder and release
any security now or hereafter securing this Note.  Maker further waives, to the
full extent permitted by law, the right to plead any and all statutes of
limitations as a defense to any demand on this Note, or on any deed of trust,
security agreement, lease assignment, guaranty or other agreement now or
hereafter securing this Note.


10.           Attorneys’ Fees; Costs.  Maker agrees to pay to Holder all costs
and expenses including attorneys’ fees and costs, incurred by Holder in
connection with the negotiation, preparation or execution of the loan and this
Note.  If this Note is not paid when due or if any Event of Default occurs,
Maker promises to pay all costs of enforcement and collection, including but not
limited to, Holder’s attorneys’ fees, whether or not any action or proceeding is
brought to enforce the provisions hereof.


11.           Severability.  Every provision of this Note is intended to be
severable.  In the event any term or provision hereof is declared by a court of
competent jurisdiction, to be illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the balance of the terms and
provisions hereof, which terms and provisions shall remain binding and
enforceable.


12.           Interest Rate Limitation.  Holder and Maker stipulate and agree
that none of the terms and provisions contained herein or in the Agreement shall
ever be construed to create a contract for use, forbearance or detention of
money requiring payment of interest at a rate in excess of the maximum interest
rate permitted to be charged by the laws of the State of California.  In such
event, if any Holder of this Note shall collect monies which are deemed to
constitute interest which would otherwise increase the effective interest rate
on this Note to a rate in excess of the maximum rate permitted to be charged by
the laws of the State of Nevada, all such sums deemed to constitute interest in
excess of such maximum rate shall, at the option of Holder, be credited to the
payment of the sums due hereunder or returned to Maker.


13.           Number and Gender.  In this Note the singular shall include the
plural and the masculine shall include the feminine and neuter gender, and vice
versa, if the context so requires.


14.           Headings.  Headings at the beginning of each numbered paragraph of
this Note are intended solely for convenience and are not to be deemed or
construed to be a part of this Note.


15.           Choice of Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California.  Any action to enforce this
Note shall be brought in state or federal courts located in Orange County,
California.
 
 
3

--------------------------------------------------------------------------------

 


16.           Miscellaneous.


(a)           All notices and other communications provided for hereunder shall
be in writing and shall be delivered by United States mail, certified or
registered, return receipt requested to the respective party at the address
provided in the Agreement or otherwise provided for such purpose.


(b)           No failure or delay on the part of Holder or any other holder of
this Note to exercise any right, power or privilege under this Note and no
course of dealing between Maker and Holder shall impair such right, power or
privilege or operate as a waiver of any default or an acquiescence therein, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein expressly provided
are cumulative to, and not exclusive of, any rights or remedies, which Holder
would otherwise have.  No notice to or demand on Maker in any case shall entitle
Maker to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the right of Holder to any other or further action in
any circumstances without notice or demand.


(c)           Maker and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind.


(d)           Maker may not assign its rights or obligations hereunder without
prior written consent of Holder.  Subject to compliance with applicable federal
and state securities laws, Holder may (i) assign all or any portion of this Note
without the prior consent of Maker or (ii) sell or agree to sell to one or more
other persons a participation in all or any part of the Note without the prior
consent of Maker.  Upon surrender of the Note, Maker shall execute and deliver
one or more substitute notes in such denominations and of a like aggregate
unpaid principal amount or other amount issued to Holder and/or to Holder’s
designated transferee or transferees.  Holder may furnish any information in the
possession of Holder concerning Maker, or any of its respective subsidiaries,
from time to time to assignees and participants (including Prospective assignees
and participants).
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
as of the day and year and at the place first above written.


 

   
MAKER:


Don Marcos Trading Co.,
a Florida corporation
 
/s/ Earl T. Shannon                                       
BY: Earl T. Shannon
ITS: President
 
 
HOLDER:


Scott W. Bodenweber
 
/s/ Scott W. Bodenweber                   
Scott W. Bodenweber, an individual

 
 
5